Case: 15-50532      Document: 00513390370         Page: 1    Date Filed: 02/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 15-50532                                     FILED
                                  Summary Calendar                            February 22, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

MAURICIO ANTONIO PATINO-MANCIA, also known as Maurice Mancia,
also known as Mauricio Mancia, also known as Mauricio Antonio Mancia, also
known as Mauricio Patino Mancia,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:13-CR-396


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Mauricio Antonio Patino-Mancia (Patino) appeals his conviction for
illegally reentering the United States in July 2013. See 8 U.S.C. § 1326. We
affirm.
       Patino asserts that the district court committed reversible plain error by
denying his constitutional right to testify, thus depriving him of a fair trial. To


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50532     Document: 00513390370      Page: 2    Date Filed: 02/22/2016


                                   No. 15-50532

prevail on plain error review, Patino must show (1) a forfeited error (2) that is
clear or obvious and (3) that affects his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). A claim “subject to reasonable dispute” cannot
constitute plain error. Id.; see United States v. Ellis, 564 F.3d 370, 377-78 (5th
Cir. 2009). Ordinarily, an error affects substantial rights if “it affect[s] the
outcome of the district court proceedings.” Puckett, 556 U.S. at 135 (internal
quotation marks and citation omitted). If Patino makes the required showing,
we may exercise our discretion “to remedy the error . . . if the error seriously
affects the fairness, integrity or public reputation of judicial proceedings.” Id.
(internal quotation marks and citation omitted). We evaluate Patino’s claim
by “viewing [it] against the entire record.” United States v. Young, 470 U.S. 1,
16 (1985).
      Patino offers a conclusory contention that the district court prejudiced
the defense by precluding testimony about his prior removal. Arguments must
be briefed adequately. United States v. Charles, 469 F.3d 402, 408 (5th Cir.
2006); see FED. R. APP. P. 28(a)(8)(A).      Patino does not specify what his
testimony about his removal proceedings—or more testimony about his
mother’s cancer or his unemployment—would have been, much less that it
would have been admissible or would have swayed the jury to disbelieve the
Government’s     evidence    and    acquit   him.      See    United    States    v.
Valenzuela-Bernal, 458 U.S. 858, 873-74 (1982). Indeed, Patino has not even
shown that a mistaken removal is a defense to an illegal reentry charge. Given
the record as a whole, Patino does not satisfy the materiality requirement of
his claim that the loss of his own testimony prejudiced his case. See Young,
470 U.S. at 16; Valenzuela-Bernal, 458 U.S. at 867-68, 873-74.
      Also, whether continued violations of the in limine order could have been
effectively controlled by a course of repeated Government objections and



                                        2
    Case: 15-50532     Document: 00513390370     Page: 3   Date Filed: 02/22/2016


                                  No. 15-50532

district court admonishments to the jury, as Patino suggests, is a question that
is at least subject to reasonable dispute. See Puckett, 556 U.S. at 135; Young,
470 U.S. at 16; Ellis, 564 F.3d at 377-78. Given that the question whether the
district court acted arbitrarily is reasonably debatable, there can be no plain
error. See Puckett, 556 U.S. at 135; Taylor v. Illinois, 484 U.S. 400, 410 (1988);
Ellis, 564 F.3d at 377-78.
      Because he does not satisfy the materiality requirement to warrant a
finding of error, Patino additionally cannot show that his substantial rights
were affected. See Puckett, 556 U.S. at 135. Consequently, he does not satisfy
the third prong of the plain error standard. See id. Patino therefore fails to
show reversible plain error. See id.
      AFFIRMED.




                                        3